    Case: 4:21-cv-00403-PLC Doc. #: 27 Filed: 05/19/21 Page: 1 of 3 PageID #: 508




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JUSTIN GONZALEZ, et al.,                          )
                                                  )
                   Plaintiffs,                    )
                                                  )
          v.                                      ) Case No. 4:21-CV-403 PLC
                                                  )
AVERTEST, LLC,                                    )
                                                  )
                   Defendant.                     )

                                    MEMORANDUM AND ORDER


          This matter is before the Court on the parties’ responses to the Court’s Order of May 10,

2021 (“May 10 Order”). [ECF Nos. 22 & 25] In the May 10 Order, the Court directed Plaintiffs

Justin Gonzalez and Darrell Tullock and Defendant Avertest LLC to “file memoranda, including

argument and citation of authority, addressing whether compliance with Rule 5.1(a)(1)(B), Rule

5.1(b), and 28 U.S.C. § 2403(b) is required” in light of Plaintiffs’ challenge to the constitutionality

of amendments to the Missouri Merchandising Practices Act (MMPA), Mo. Rev. Stat. § 407.010,

et seq.1 [ECF No. 21]



1
    In paragraph 145 of the first amended class action complaint, Plaintiffs alleged:

               RETROSPECTIVE APPLICATION OF AMENDMENTS TO THE MMPA
               BY [MISSOURI] SENATE BILL 591 IS UNCONSTITUTIONAL

               145. To the extent that the amendments in Missouri Senate Bill 591, from
               Missouri’s 2020 legislative session, impaired the substantive rights of Plaintiffs
               and Class Members that accrued prior to the passage of such amendments, any
               attempt to apply such amendments retrospectively violat[e]s Missouri’s
               prohibition of laws that are retrospective in operation. See Mo. Const. art. I, §
               13; Hess v. Chase Manhattan Bank, USA, N.A., 220 S.W.3d 758, 769 (Mo.
               2007) [(en banc)].

[ECF No. 20]
                                                     1
  Case: 4:21-cv-00403-PLC Doc. #: 27 Filed: 05/19/21 Page: 2 of 3 PageID #: 509




        As the Court explained in the May 10 Order, Federal Rule of Civil Procedure 5.1(a)

requires a plaintiff to promptly file a “notice of constitutional question” if “a state statute is

questioned [in their first amended class action complaint] and the parties [to the lawsuit] do not

include the state, one of its agencies, or one of its officers or employees in an official capacity.”

[ECF No. 21 (quoting Fed. R. Civ. P. 5.1(a)(1)(B))] Additionally, “[t]he court must, under 28

U.S.C. § 2403, certify to the appropriate attorney general that [the constitutionality of] a statute

has been questioned.” [Id. (quoting Fed. R. Civ. P. 5.1(b))] Section 2403 provides in pertinent

part that:

             In any action, suit, or proceeding in a court of the United States to which a State
             or any agency, officer, or employee thereof is not a party, wherein the
             constitutionality of any statute of that State affecting the public interest is drawn
             in question, the court shall certify such fact to the attorney general of the State,
             and shall permit the State to intervene for presentation of evidence, if evidence
             is otherwise admissible in the case, and for argument on the question of
             constitutionality. The State shall, subject to the applicable provisions of law,
             have all the rights of a party and be subject to all liabilities of a party as to court
             costs to the extent necessary for a proper presentation of the facts and law
             relating to the question of constitutionality.

[Id. (quoting 28 U.S.C. § 2403(b))]

        In response to the May 10 Order, Plaintiffs concede that the first amended class action

complaint “‘draws into question the constitutionality of a … state statute,’ specifically the aspect

regarding the retrospective application of the amendment to the MMPA where such amendments

impair Plaintiffs’ and Class Members’ substantive rights that accrued prior to the amendments’

passage.” [ECF No. 22] Along with their response, Plaintiffs submitted a proposed Notice of

Constitutional Question. [ECF No. 22-1] Defendant Avertest, LLC agrees that the amended class

action complaint “clearly draws the constitutionality of Mo. Rev. Stat. § 407.025.3 into question,”

thereby triggering the requirements of Rule 5.1. [ECF No. 25]

                                                      2
 Case: 4:21-cv-00403-PLC Doc. #: 27 Filed: 05/19/21 Page: 3 of 3 PageID #: 510




       Under the circumstances and after careful consideration,

       IT IS HEREBY ORDERED that Plaintiff shall file the proposed Notice of Constitutional

Question and provide notice to the Attorney General of Missouri in accordance with Federal Rules

of Civil Procedure 5.1(a)(1) & (2). [ECF No. 22-1]

       IT IS FURTHER ORDERED that, pursuant to 28 U.S.C. § 2403, the Court certifies to

the Attorney General of Missouri that “a [Missouri] statute has been [constitutionally] questioned,”

in part, by an allegation, specifically paragraph 145, in Plaintiffs’ first amended class action

complaint [ECF No. 20].

       IT IS FURTHER ORDERED that, on or before June 2, 2021, the Attorney General of

Missouri shall file a memorandum advising the Court and parties whether Missouri intends to seek

intervention in this lawsuit.

       IT IS FURTHER ORDERED that, if the Attorney General of Missouri intends to seek

intervention, he shall file material seeking intervention on or before June 16, 2021.

       IT IS FURTHER ORDERED that the parties shall file, within fourteen days after the

Attorney General of Missouri files material in response to this Order, their responses to the

Attorney General’s material.

       IT IS FINALLY ORDERED that the Court VACATES the Rule 16 conference

scheduled for June 2, 2021, to be reset after the Attorney General of Missouri has had adequate

opportunity to intervene.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE


Dated this 19th day of May, 2021

                                                 3
